Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore Olds III, Attorney of Record, on February 9, 2021.

The application has been amended as follows: 

In the Claims:
In claim 1, line 14, “associated” has been deleted.
In claim 1, the sixth to last line, -- first -- has been inserted before “controlled”.
In claim 1, the second to last line, “controllable” has been changed to -- controlled --.
In claim 6, line 3, “controllable” has been changed to -- controlled --.
In claim 7, line 2, “controllable” has been changed to -- controlled --.
In claim 8, line 2, “controllable” has been changed to -- controlled --.
In claim 8, line 3, “controllable” has been changed to -- controlled --.

In claim 9, line 3, “controllable” has been changed to -- controlled --.
In claim 10, line 1, “5” has been changed to -- 1 --.
In claim 14, the third to last line, “controllable” has been changed to -- controlled --.
In claim 14, the second to last line, “controllable” has been changed to -- controlled --.
In claim 19, line 2, “18” has been changed to -- 14 --.
In claim 19, line 2, “controllable” has been changed to -- controlled --.
In claim 20, line 1, “18” has been changed to -- 14 --.
In claim 20, line 2, “controllable” has been changed to -- controlled --.
In claim 20, line 3, “controllable” has been changed to -- controlled --.

In the above changes to the claims, the dependencies of claims 10, 19, and 20 have been changed in order to avoid dependency on canceled claims. The other changes to the claims have been made to correct indefinite claim language. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745